KEYON COMMUNICATIONS HOLDINGS, INC.
11742 Stonegate Circle
Omaha, Nebraska 68164
 
December 4, 2007
 
Barry Honig
595 South Federal Highway, Suite 600
Boca Raton, Florida 33432
 
Re: Termination Letter
 
Dear Barry:
 
Reference is made to (i) that certain Bridge Note Purchase Agreement, made as of
November 6, 2007, between KeyOn Communications Holdings, Inc., a Delaware
corporation (the “Company”) and Barry Honig (the “Purchase Agreement”), (ii)
that certain Promissory Note, dated November 6, 2007, issued by the Company to
Barry Honig for the principal sum of up to $750,000 (the “Note”) and (iii) that
certain warrant to purchase up to 93,750 shares of common stock of the Company,
dated November 6, 2007, issued by the Company to Barry Honig (the “Warrant,” and
together with the Purchase Agreement and the Note, the “Transaction Documents”).
The Company and Barry Honig hereby agree (i) that no funds were ever advanced by
Barry Honig to the Company under the Transaction Documents and (ii) to terminate
each of the Transaction Documents, effective immediately. Without limiting the
generality or effect of the immediately preceding sentence, from and after the
execution and delivery of this Letter Agreement, each of Barry Honig and the
Company shall have no further rights or obligations under any of the Transaction
Documents.
 
This Letter Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together, shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party hereto, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
Very truly yours,
/s/ Jonathan Snyder
Jonathan Snyder,
Chief Executive Officer and President
Acknowledged and Agreed:
 
/s/ Barry Honig           
Barry Honig
 
Dated:  12/5/07 